United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3474
                        ___________________________

                                  Robert Bonczek

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Board of Trustees National Roofing Industry Pension Plan; Zenith Administrators,
                       third-party administrative manager

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                             Submitted: April 27, 2017
                               Filed: May 2, 2017
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

     Robert Bonczek appeals the district court’s1 adverse grant of summary
judgment in his action under the Employment Retirement Income Security Act, in

      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.
which he challenged a decision on the amount and type of retirement benefits to
which he was entitled under a pension plan. We conclude summary judgment was
proper, as our review of the record convinces us that the determinations Mr. Bonczek
is challenging here did not amount to an amendment to the pension plan, or an abuse
of the discretion afforded to defendants under that plan. See Manning v. Am.
Republic Ins. Co., 604 F.3d 1030, 1038 (8th Cir. 2010) (reviewing de novo grant of
summary judgment regarding ERISA plan administrator’s benefits determination;
viewing evidence and all reasonable inferences from it in light most favorable to
nonmovant).2 Because Mr. Bonczek was not entitled to any relief, the district court
did not abuse its discretion in denying leave to amend his requested relief. See
Hammer v. City of Osage Beach, 318 F.3d 832, 844 (8th Cir. 2003). The judgment
of the district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




      2
        Mr. Bonczek does not contest the district court’s determination that the
pension plan expressly invoked the abuse-of-discretion standard; and thus, like the
district court, this court must uphold the decision if it is supported by substantial
evidence and based on a reasonable interpretation of the pension plan. See Ingram
v. Terminal R.R. Ass’n of St. Louis Pension Plan for Nonschedule Emps., 812 F.3d
628, 634 (8th Cir. 2016).

                                        -2-